Opinion by
Orlady, J.,
On December 30, 1899, Benjamin Lutton filed a petition in the orphans’ court to set aside a confirmation absolute of an auditor’s report which made a distribution of the proceeds of a sale of real estate that had been sold by the administratrix of Joseph Lutton, under an order of the orphans’ court for the payment of debts of the decedent. A rule to show cause was granted and after a hearing it was discharged. The item allowed by the auditor in regard to which this controversy arises was a judgment obtained against the administratrix for a tombstone ordered by her.
It has been repeatedly held that an allowance for such an expenditure is entirely proper and that credit for it should be given against the estate of the decedent: Webb’s Estate, 165 Pa. 330. The fact that the petitioner was a minor at the time the judgment was obtained and when the order of sale was made did not in any manner contribute to its allowance. The reasonableness of the cost of the tombstone was determined by the auditor and the auditing judge after a full hearing. The administratrix did not pay and the judgment was obtained against her only after she had actively resisted the claim. Neither the appellant nor his guardian could have changed :the result had either been present, as the counsel of appellant is the same as at that time represented the administratrix.
This was not a debt of the decedent, but, as had been adjudged by the orphans’ court, was a reasonable expense incurred in the settlement of his estate.
The decree is affirmed.